Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A (Rule 14A-101) PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials þ Soliciting Materials Pursuant to Section 240.14a-12 ENZON PHARMACEUTICALS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which the transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Enzon Pharmaceuticals, Inc. issued the following press release on January 28, 2009. For Immediate Release PRESS RELEASE Contact: Craig Tooman EVP, Finance and Chief Financial Officer 908-541-8777 ENZON NOMINATES TWO NEW CANDIDATES FOR ITS BOARD OF DIRECTORS BRIDGEWATER, NJ  January 28, 2009  Enzon Pharmaceuticals, Inc. (Nasdaq: ENZN) announced today that its Board of Directors has nominated two new candidates as Class I directors to be elected at this years annual meeting of stockholders. The Enzon Board of Directors is pleased to nominate these two highly qualified individuals who will bring additional expertise to our board, said Victor Micati, Chairman of the Enzon nominating committee and lead independent director. The contributions of these individuals over the years and recently in the ImClone transaction have provided clear value to shareholders, stated Jeffrey Buchalter, Chairman and Chief Executive Officer of Enzon. The backgrounds of the two nominees are as follows: Dr. Alexander J. Denner is the Managing Director of entities affiliated with Carl C. Icahn. Dr. Denner has a strong background in biotechnology and biotechnology investments and was recently the chairman of the Executive Committee of ImClone Systems Incorporated until the Company was purchased in December 2008. Dr. Denner has served as a director of Adventrx Pharmaceuticals, Inc., a publicly traded biopharmaceutical company since October 2006. Dr. Denner received his undergraduate degree from the Massachusetts Institute of Technology. Dr. Denner also received his M.S., M. Phil., and Ph.D. degrees from Yale University. Professor Richard C. Mulligan is currently the Mallinckrodt Professor of Genetics at Harvard Medical School and Director of the Harvard Gene Therapy Initiative. Professor Mulligans honors include the MacArthur Foundation Prize, the Rhodes Memorial Award of the American Association of Cancer Research, the ASMB-Amgen Award and the Nagai Foundation International Prize. Professor Mulligan has been associated with a number of biotechnology companies, including ImClone, Dupont, Genetics Institute, Amgen, Somatix, Cell Genesys, and Cellectis. Professor Mulligan received his undergraduate degree from the Massachusetts Institute of Technology and his Ph.D. from Stanford University School of Medicine. Additional Information and Where to Find It The Company and its directors, nominees and executive officers may be deemed to be participants in the solicitation of proxies from stockholders in connection with the Company's 2009 Annual Meeting of Stockholders (the "Annual Meeting"). The Company plans to file a proxy statement with the Securities and Exchange Commission (the "SEC") in connection with the solicitation of proxies for the Annual Meeting (the "2009 Proxy Statement"). Information regarding the names of the Company's directors and executive officers and their respective interests in the Company by security holdings or otherwise is set forth in the Company's proxy statement relating to the 2008 Annual Meeting of Stockholders (the "2008 Proxy Statement"), which may be obtained free of charge from the SEC's website at http://www.sec.gov and the Company's website at http://www.enzon.com. Additional information regarding the interests of such potential participants will be included in the 2009 Proxy Statement and other relevant documents to be filed with the SEC in connection with the Annual Meeting. Subsequent to the Company's 2008 Annual Meeting of Stockholders, John Geltosky, Ph.D. joined the Company's Board of Directors. Dr. Geltosky owns 18,760 restricted stock units and options to acquire 56,383 shares of the Company's common stock. Dr. Alexander J. Denner and Professor Richard C. Mulligan have been nominated by the Company's Board of Directors to stand for election as directors at the Annual Meeting. Neither Dr. Denner nor Professor Mulligan is currently a director of the Company and neither owns any shares of the Company's common stock. Dr. Denner serves as Managing Director of entities controlled by Carl C. Icahn. Mr. Icahn or entities that he controls beneficially own approximately 7.8% of the Company's common stock and, through derivative agreements, additionally has long economic exposure to approximately 6.9% of the Company's common stock. Additional information regarding the interests of such potential participants will be included in the 2009 Proxy Statement and other relevant documents to be filed with the SEC in connection with the Annual Meeting. Promptly after filing its definitive 2009 Proxy Statement for the Annual Meeting with the SEC, the Company will mail the definitive 2009 Proxy Statement and a proxy card to each stockholder entitled to vote at the Annual Meeting.
